Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 05/25/2022 is acknowledged. Claims 4-8 and 10-20 have been withdrawn. Claims 1-3 and 9 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/25/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objection of claim 1 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al. (CN 104434740 A) in view of Mikhajlovna et al. (RU 2418549 C1).
Sun et al. teach a Fructus Arctii extract solution prepared by thinly slice fresh burdock root, heating at 80-100 °C and extracts 3 times with water (claim 4) for aging prevention, making skin beautiful, reparation acne skin, and reducing the generation of acne (paragraph 14).
Sun et al. do not teach the extract solution comprising propylene glycol (the claimed 1,2-propandiol).
This deficiency is cured by Mikhajlovna et al. who teach burdock root being extracted by propylene glycol and 50:50 propylene glycol and water (table 5 and 6) and Schumann who teaches burdock root extraction with water or propylene glycol in preparations for external application to human skin (abstract and paragraph 183).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Sun et al. and Mikhajlovna et al. to use a mixture of 50:50 propylene glycol and water in the extracting process taught by Sun et al. Using a mixture of 50:50 propylene glycol and water in the extracting burdock root was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose of extracting burdock root.
According to the instant specification, the claimed the component b) is the result of extracting burdock root with 70:30 propylene glycol and water (A1 preparation on page 25-26). Although Sun et al. in view of Mikhajlovna et al. do not teach the exact same extracting solvent, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties of as extracting solvent of burdock root. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
Although Sun et al. are silent about the purity of the burdock root extract, i.e., expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid ≥ 200 mg/g, mere purity of quinic acid derivatives, does not render the product unobvious. Please refer to MPEP 2144.04 VII.

Response to Applicants’ arguments:
Applicants argue that the inventive composition (aeroponic culture with 613.3 mg of compounds of formula Ia, Ib, Ic1, and Ic2/g of solid content) results in much higher filaggrin (area of labeling)/nuclei (area of labeling) ratio (0.0245 and 621% relative to the control) in comparison to that of (0.0144 and 323% relative to the control) the result of the comparative composition (soil cultivated with 169.5 mg of compounds of formula Ia, Ib, Ic1, and Ic2/g of solid content). 
However, this argument is not deemed persuasive. First of all, the experimental results in table 9 is not clear with regard to what 621% stimulation vs control is and how 648% and 323% are calculated from (0.0254/0.0034=721% and 0.0144/0.0034=424%).
Secondly, in table 9: the 0.0254 ratio is the result from a medium with 0.08% by mass of inventive composition (613.3 mg active/solid content) and 0.0144 ratio is the result from a medium with 0.08% by mass of comparative composition (169.5 mg active/solid content), i.e., the total amount of active in the medium treated with inventive composition is 3.62 times of the total active in the medium treated with the comparative composition (613.3/169.5=3.62). With the more actives in the medium for treating skin (medium treated with inventive vs medium treated with comparative), a higher filaggrin (area of labeling)/nuclei (area of labeling) ratio of the inventive over comparative would be expected. 
As stated in the rejection above and in the previous office action, mere purity of quinic acid derivatives, does not render the product unobvious. According to MPEP 2144.04 VII: 
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. 
It is supported by the instant specification that the comparative (less pure than the inventive) has the same utility of achieving higher than control filaggrin (area of labeling)/nuclei (area of labeling) ratio as the inventive with the ratio resulted from the comparative being lower than the ratio from the inventive, i.e., the impurity in the extract only affects the amount of the active in 1 g of solid extract, not the function of the extract as a result of the active . It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to optimize the total amount of Fructus Arctii extract from thinly slice fresh burdock root taught by Sun et al. to achieve the desired filaggrin (area of labeling)/nuclei (area of labeling) ratio. Please refer to MPEP 2144.05: 
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boeglin et al. (WO 2018/078010 A1) in view of Herrman et al. (US 2012/0195870 A1).
Boeglin et al. teach pharmaceutical composition in form of solution, etc., comprising pharmaceutical acceptable excipients and 0.1-2% by weight of at least one polysubstituted quinic acid derivatives 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 with R being C2 alkyl group, said group being able to be substituted or unsubstituted and Q1, Q3, Q4, and Q5 each representing, independently of one another, a hydrogen atom or a group selected from caffeoyl, maloyl, caffeoylmaloyl and maloylcaffeoyl groups, with the proviso that at least one of these radicals is not a hydrogen atom, and the position isomers (abstract and page 12, line 9-15, and page 30, line 11-28) and exemplified the three ES components in the instant claim 2 in table 3: 6th compound being the 1st ES component, 5th compound being the 2nd ES component, and 5th compound being the 3rd ES component by switching the substitutions of Q1, Q3, and Q4: Q1 being caffeoyl, Q3 being H, and Q4 being caffeoylmaloyl. 
Since molecular weights (MW) of 6th compound and 5th compound are the same as the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid, the weight of mixture of  6th compound and two 5th compounds expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1 g/g.
Boeglin et al. do not teach the excipients being the claimed propylene glycol and water and their weight percentages.
This deficiency is cured by Herrman et al. who teach cosmetic, dermatological or pharmaceutical preparations compositions comprising locust tree wood or heartwood extracts as anti-cellulite active substances (abstract), Arctium lappa fruit extract (paragraph 184), 40-70% by weight of polyhydric alcohol such as 1,2-propanediol and 15-60% by weight of water (paragraph 103-106 and 111) and exemplified a composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water in paragraph 214.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Boeglin et al. and Herrman et al. to specify the pharmaceutical acceptable excipients in the composition taught by Boeglin et al. being 60% by weight of 1,2-propanediol and 36.3% by weight of water. Therapeutic composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicants argue with regard to the purity of the inventive composition vs the comparative is irrelevant since the purity of the polysubstituted quinic acid derivatives taught by is Boeglin et al. 1 g/g as stated in the rejection above and in the previous office action.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaspard et al. (US 2019/0223481 A1, US effective filing date of provisional application 62/569,279, 10/06/2017) in view of Herrman et al. (US 2012/0195870 A1).
Gaspard et al. teach compositions such as pharmaceutical composition in form of liquid with excipients (abstract and paragraph 126) comprising 1,000 ppm (0.1% by weight) solubility enhancer (paragraph 34) such as mono-caffeoylquinic acid, di- caffeoylquinic acid, tri-caffeoylquinic acid, tetra-caffeoylquinic acid, etc., and position isomers thereof (page 28, 29, and 35). 
With MW of tetra-caffeolyquinic acid being 840, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of tetra-caffeoylquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 0.945 g/g (794/840=0.945).
With MW of tri-caffeolyquinic acid being 678, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of tri-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1.171 g/g (749/678=1.171).
With MW of di-caffeolyquinic acid being 516, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of di-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1.539 g/g (794/516=1.539).
With MW of mono-caffeolyquinic acid being 354, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid being 794, the weight of mono-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 2.242 g/g (794/354=2.242).
Gaspard et al. do not teach the excipients being the claimed propylene glycol and water and their weight percentages.
This deficiency is cured by Herrman et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Gaspard et al. and Herrman et al. to specify the pharmaceutical acceptable excipients in the composition taught by Gaspard et al. being 60% by weight of 1,2-propanediol and 36.3% by weight of water. Therapeutic composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicants argue with regard to the purity of the inventive composition vs the comparative is irrelevant since the purity of the mono-caffeoylquinic acid, di- caffeoylquinic acid, tri-caffeolyquinic acid, tetra-caffeoylquinic acid, etc., and position isomers thereof taught by Gaspard et al. is 0.945 g/g as stated in the rejection above and in the previous office action.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (Comparative Analysis of Caffeoylquinic Acids and Lignans in Roots and Seeds among Various Burdock (Arctium lappa) Genotypes with High Antioxidant Activity, https://pubs.acs.org/doi/pdf/10.1021/jf2050697) in view of Forbes et al. (US 2016/0228394 A1) and Herrman et al. (US 2012/0195870 A1).
Liu et al. teach caffeoylquinic acids in roots and seeds among burdock for in vitro and in vivo anticancer, antioxidant, antibacterial, antiviral, anti-inflammatory, and immunosuppressive activities (abstract, the paragraphs under “Introduction”) including 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (figure 2).
Since MW of caffeoylquinic acids with three caffeol groups and one maloyl group have the same the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid, the weight of caffeoylquinic acids with three caffeol groups and one maloyl group expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1 g/g.
Liu et al. do not specify caffeoylquinic acids being in a pharmaceutical composition comprising the claimed propylene glycol and water as excipients and their weight percentages and the weight percentage of caffeoylquinic acids. 
This deficiency is cured by Forbes et al. who teach a composition for disorders and diseases involving cell, tissue or organ stress caused by an inflammatory process comprising a conjugate of quinic acid with at least one molecule of caffeic acid, or a derivative, isomer or salt thereof (abstract) including a dicaffeoylquinic acid and/or a tricaffeoylquinic acid, or a derivative, isomer or salt thereof (paragraph 25-26) at 1/1000 dilution (0.1%) and a pharmaceutically acceptable carrier (paragraph 47) and This deficiency is cured by Herrman et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Liu et al., Forbes et al., and Herrman et al. to incorporate 0.1% by weight of therapeutic caffeoylquinic acids taught by Liu et al. into pharmaceutical composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water. Therapeutic composition comprising 0.1% by weight of therapeutic caffeoylquinic acids, 60% by weight of 1,2-propanediol and 36.3% by weight of water was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicants argue with regard to the purity of the inventive composition vs the comparative is irrelevant since the purity of the caffeoylquinic acid derivatives taught by Liu et al. is 1 g/g as stated in the rejection above and in the previous office action.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forbes et al. (US 2016/0228394 A1) in view of Herrman et al. (US 2012/0195870 A1).
Forbes et al.’s teachings are discussed above and applied in the same manner.
With MW of tri-caffeolyquinic acid is 678, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 794, the weight of tri-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1.171 g/g (749/678=1.171).
With MW of di-caffeolyquinic acid is 516, the MW of 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 794, the weight of di-caffeolyquinic acid expressed as 1-O-(2-caffeoyl)maloyl-3,5-di-O-caffeoylquinic acid is 1.539 g/g (794/516=1.539).
Forbes et al. do not specify the pharmaceutically acceptable carrier being propylene glycol and water with the claimed weight percentages. 
This deficiency is cured by Herrman et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Forbes et al. and Herrman et al. to specify the pharmaceutical acceptable excipients in the composition taught by Forbes et al. being 60% by weight of 1,2-propanediol and 36.3% by weight of water. Therapeutic composition comprising 60% by weight of 1,2-propanediol and 36.3% by weight of water was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Response to Applicants’ arguments:
Applicants argue with regard to the purity of the inventive composition vs the comparative is irrelevant since the purity of the dicaffeoylquinic acid and/or a tricaffeoylquinic acid, or a derivative, isomer or salt thereof taught by Forbes et al. is 1.171 g/g as stated in the rejection above and in the previous office action.

Claims 1-3 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of copending Application No. 17/046,533. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-3 and 9 recite a composition (C1) comprising, per 100% of weight: 
a) 60.0-75.0% by weight of an organic solvent (OS1) chosen from 1,2-propanediol, etc., 
b) 0.1-2.0% by weight of a composition (ES) comprising an amount by weight x.sub.1, expressed as weight equivalent of 1-O-2-caffeoylmaloyl-3,5-di-O-caffeoylquinic acid, of greater than or equal to 200 mg/g of at least one compound of general formula (I) 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 in which Q1, Q3, Q4, and Q5 represent, independently of one another, -OH or one of its salts a salt (i) caffeoyl radical; (ii) maloyl radical; (iii) caffeoylmaloyl radical; (iv) maloylcaffeoyl radical; wherein at least one of Q1, Q3, Q4, and Q5 radicals represents neither the --OH radical nor a salt of the --OH radical, and 
c) 20.0-35.0% by weight of water.
The 17/046,533 application claims 1-4 recite the same composition for preventing or slowing down the appearance of unsightly signs linked to the presence of excess sebum on the skin and/or the scalp of human beings. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of copending Application No. 17/046,538. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-3 and 9 are discussed above and applied in the same manner.
The 17/046,538 application claims 1-3 recite the same composition for preventing or slowing the appearance of the unesthetic signs associated with inflammation of the skin and/or scalp in human beings, or else to eliminate them. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612